On December 30, 2009, this court suspended respondent, Robert K. Larson, for a period of two years with one year stayed on conditions. On May 19, 2010, relator, Cincinnati Bar Association, filed a motion for order to appear and show cause, requesting the court to issue an order directing respondent to appear and show cause why he should not be found in contempt for his failure to comply with this court’s order. Respondent did not file a response to the motion. Accordingly,
It is ordered by the court, sua sponte, that respondent appear in person before this court on August 10, 2010, at 9:00 a.m.